DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Arguments/Remarks (5/19/2021) amended claims 29, 39 and 44.  
Claims 29-48 are currently pending in this office action.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 29-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea grouped in certain methods of organizing human activities.  The claims do not include additional elements that integrate the judicial exception into a practical application or that are sufficient to amount to significantly more than the judicial exception under the 2019 PEG analysis.  

Step 1 
    Claims 29 and 39 are directed to a process and claim 44 is directed to an apparatus  comprising an issuer processor and non-transitory computer readable mediums, both are statutory categories of invention.  (Step 1: yes).

Step 2A Prong 1
   Claim 29 is considered representative of the invention and recites a method of processing one or more payment cards, comprising:
    receiving, at an issuer processor, funds freeze request data transmitted from a card reading device configured with a freeze transaction capability and identification data associated with an entity legally authorized to freeze payment card funds, the funds freeze request data including one or more of payment card data, badge identification information, an authorization number, time frame information for freezing activity for the 
      executing, by the issuer processor, a funds freeze on an account associated with the received payment card data, the funds freeze including at least one of:
             registering the identification data associated with the entity with a payment network;
             performing a pre-authorization transaction for an amount equivalent to the monetary funds in the account associated with the received payment card data;
             performing a transaction in which funds from the account associated with the received payment card data are temporarily placed into a second account;
             declining a request for a payment transaction using monetary funds in the account associated with the received payment card data; or
             performing a funds freeze transaction in which the payment network marks the account associated with the received payment card data as frozen; and
       performing comprehensive analytics of the funds freeze transaction and additional related funds freeze transactions or funds seizure transactions.

   Under a broadest reasonable interpretation, the claim limitations (excluding italicized language) correspond to certain methods of organizing human activity as the limitations receiving funds freeze request data, executing a funds freeze and performing comprehensive analytics on the funds freeze.  The mere nominal recitation of generic computer components (e.g., processor, card reading device, network) does not necessarily restrict the claim from reciting an abstract idea. Thus, the claim 1 recites an abstract idea.   (Step 2A Prong 1: Yes)

Step 2A Prong 2
   The identified abstract idea is not integrated into a practical application since the recited features of the abstract idea are being applied on computing systems (issuer processor, card reading device configured with a freeze transaction capability) being used as tools to implement (“apply it”) the abstract idea (see e.g., MPEP §2106.05(f)).  These additional elements are specified at a high level of generality (see, applicant’s specification ¶¶ 10, 49, 56, fig. 5, describing card reading device, processors (as various commercially available processors), network (computers)).  Each of these additional elements, individually or in combination, does not meaningfully limit the abstract idea. Therefore, the claim is directed to an abstract idea that is not integrated into a practical application (Step 2A Prong 2: No).    

Step 2B
     Under step 2B, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea.  Here, the recited additional elements - the issuer processor, card reading device configured with a 
Thus claim 29 is not patent eligible under 35 USC 101.  
Similar arguments are applicable to method claim 39, as limitations are similar.  Arguments are also relevant to apparatus claim 44 which recites an apparatus on which a similar process as claims 29 and 39 is performed. 



Dependent claims 30-38, 40-43 and 45-48 are rejected under 35 USC 101, as follows.  
    Dependent claims 30-36 and 38, claims 40-42 and claims 45, 46 and 48 further define the abstract idea present in independent claims 29, 39 and 44, from which these claims respectively depend.  These claims further define steps of the abstract idea involved in the executing of a funds freeze. These dependent claims do not add any additional element or subject matter that integrates the abstract idea into a practical application or results in something significantly more than the abstract idea that results in the claims being directed to patent eligible subject matter.

   Dependent claims 37, 43 and 47, each recite a similar concept wherein a request to authorize a transaction is received and the authorization fails, which recites an abstract idea - processing an authorization request for a transaction – which fits the category of  certain methods of organizing human activities, as the process is of commercial activity.   The limitations of independent claims 29, 39 and 44 from which these claims depend recite the abstract idea of receiving funds freeze request data, executing a funds freeze and performing comprehensive analytics on the funds freeze, as explained above.   Adding one abstract idea to another abstract idea does not render the claim non-abstract. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017).       The computing components -  terminal - do not necessarily restrict the claim from reciting an abstract idea.  Accordingly, the claims recite an abstract idea. (Step 2A Prong 1: Yes)

     Under step 2B, the additional element is are evaluated to determine whether it amounts to something “significantly more” than the recited abstract idea.  Here, the recited additional elements - the terminal - when considered separately and as an ordered combination, does not amount to an inventive concept, since, as stated above in step 2A Prong 2 analysis, the claim is simply using the additional element as a tool to carry out the abstract idea (i.e., “apply it”) on computers (MPEP 2106.05(f)).  Therefore the claim is not patent eligible. (Step 2B: No) 
      
   For the reasons stated above, claims 29-48 are not patent eligible under 35 USC 101.

Conclusion
               Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/CAROL A SEE/Examiner, Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696